In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-429 CV

____________________


RACHIEL C. JACKSON, Appellant


V.


TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

INSTITUTIONAL DIVISION, ET AL., Appellees




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. CIV 17598




MEMORANDUM OPINION (1)
	We received notice of appeal filed September 24, 2004.  We notified the parties that
the notice of appeal did not appear to have been timely filed.  We received no response to
our inquiry regarding jurisdiction.  The judgment was signed on February 24, 2004.  No
motion for new trial was timely filed.  A notice of appeal was filed on September 24,
2004, more than 30 days from the date the judgment was signed.  Appellant did not file
a timely motion for extension of time with this Court and did not perfect a restricted
appeal.  The Court finds appellant failed to timely perfect an appeal, and further failed to
present a reasonable explanation of his failure to timely perfect appeal.  The Court further
finds that it lacks jurisdiction over this appeal.
	It is therefore ORDERED that this appeal be DISMISSED for want of jurisdiction. 
APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered December 2, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.